          Case 7:18-cr-00194-DC Document 27 Filed 10/17/18 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                           MIDLAND-ODESSA DIVISION

UNITED STATES OF AMERICA                        §
                                                §
vs.                                             §     NO: MO:18-CR-00194(1)-DC
                                                §
(1) MATTHEW WILLIAMS                            §

                       ORDER SETTING SENTENCING MIDLAND

           IT IS HEREBY ORDERED that the above entitled and numbered case is set for
SENTENCING MIDLAND, in the Courtroom 3, 200 E. Wall, Midland, TX , on January 15,
2019 at 09:45 AM.

            IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to the defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services
Office, U.S. Probation Office, and any surety or custodian, if applicable. Further, counsel for
the defendant shall notify the defendant of this setting. If the defendant is on bond, he shall be
present.

           IT IS SO ORDERED on 17th day of October, 2018.




                                               ______________________________
                                               DAVID COUNTS
                                               UNITED STATES DISTRICT JUDGE
